Title: To Thomas Jefferson from Albert Gallatin, 12 November 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Saturday 12 Nov. 1803
            
          
          I enclose the sketch of a letter to Mr Triest which requires consideration. If the 5th Article is proper, and I think the principle correct, Mr Claiborne must receive instructions to the same effect from the Dept. of State.   The Intendant had the general superintendence of the revenue & the power of directing payment. The first of those powers will be exclusively vested in the collector by that 5th. Art.; and as to the power of paying, I have by the 9th art. directed the collector to advance, on their bills, such money as he may have to officers of the U.S. authorized to draw by either the Dept. of State, or of war. I would wish something more precise & to be informed of the authority given to either Govr. Claiborne or Gen. Wilkinson to draw on the departments. 
          Respectfully your ob. Sevt.
          
            
              Albert Gallatin
            
          
        